711 N.W.2d 13 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tyrone Lee DOBY, Defendant-Appellant.
Docket No. 128392 & (32), COA No. 251680.
Supreme Court of Michigan.
February 7, 2006.

AMENDMENT TO ORDER
On order of the Court, the order of December 15, 2005 is amended to correct a clerical error by correcting the second sentence of the text thereof to read:
"We take this opportunity to clarify that, although defendant is not entitled to the new sentencing provisions contained in MCL 333.7401(2)(a)(ii), he is entitled to early parole eligibility under MCL 791.234(11)."